DETAILED ACTION

Response to Arguments
Applicant's arguments filed on January 27, 2021 have been fully considered, and they are persuasive.
Claims 21, 25, 27-29, 33, 25-37, and 39 were amended.
The nonstatutory obviousness-type double patenting rejection of claims 21-40 over claims 1-20 of US Patent No. 10, 581, 909 has been withdrawn in view of the approval of the terminal disclaimer filed January 27, 2021.

Terminal Disclaimer
The terminal disclaimer filed on January 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,581,909 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed. No reason for allowance is needed as the record is clear in light of an additional search conducted and the Applicant's response filed on January 27, 2021.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0216857: An intermediary is correlated with multiple primary content providers and business rules established by a publisher. The business rules include how content is delivered to consumer requests. See [0070].
US 2010/0082432: A content provider receives publisher data that includes a plurality of constraints and rules to determine what advertisements (e.g. content) are displayed on a publisher’s website. See [0023].
US 2013/0103785: In response to content request from a client, a redirect host uses a deliver policy to determine whether to select a publisher server for servicing the request. See Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        4-06-2021